Citation Nr: 0721029	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  He died in June 2001.

By letter, dated in November 2004, the Department of Veterans 
Affairs Regional Office (RO) in Oakland, California informed 
the appellant that her claim for death benefits was denied.  


FINDINGS OF FACT

1.  The veteran and appellant were married in December 1978 
in the state of California.

2.  The veteran and appellant were divorced as of May 1992 in 
the state of California.

3.  The veteran died in June 2001; the veteran was divorced 
from the appellant at the time of his death.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to Disability and 
Indemnity Compensation (DIC) benefits.  She argues that she 
experienced years of abuse by the veteran, and, implicitly, 
that this abuse was a manifestation of his service-connected 
post traumatic stress disorder (PTSD).  

A threshold requirement for VA death benefits is that the 
claimant be the surviving spouse, parent, or child of the 
veteran.  See 38 U.S.C.A. §§ 1310, 1311 (West 2002); 38 
C.F.R. §§ 3.5, 3.152, 3.402 (2006).

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation that was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2006).  In order to establish her status as the veteran's 
surviving spouse, the appellant must show that she had a 
valid marriage to the veteran.  See Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  A marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2006).

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206.

The evidence of record includes a marriage certificate 
reflecting that the appellant and the veteran were married in 
December 1978, and a "notice of entry of judgment" decree 
indicating that they were divorced in May 1992.  There is no 
evidence reflecting another change in their marital status 
prior to the veteran's death in June 2001.  The evidence thus 
reflects that the appellant was not married to the veteran at 
the time of his death.

The Board has determined that the claim must be denied.  The 
appellant does not dispute that she was divorced from the 
veteran at the time of his death, nor does she dispute the 
validity of the divorce decree entered in May 1992.  She has 
acknowledged that she was divorced from the veteran in 1992.  
See e.g., Appellant's statements, and two VA Forms 21-534's, 
received in December 2004.  There are no mitigating 
circumstances to establish the appellant's status as the 
surviving spouse of the veteran once, as in this case, the 
marriage has been legally terminated (here, by divorce).  
Mitigating circumstances apply only in cases where a 
claimant, although separated, remained the legal spouse of a 
veteran at the time of his death, and do not apply to any 
question of fault where a claimant and a veteran were legally 
divorced, and not just separated, prior to the veteran's 
death.  See 38 C.F.R. § 3.50(b)(1) (2006); see also 38 C.F.R. 
§ 3.52 (2006) (providing for certain attempted marriages to 
be deemed valid where all four listed requirements are met). 

Accordingly, the appellant may not be recognized as the 
veteran's surviving spouse based on their 1978 marriage, 
regardless of who may have been at fault in any circumstances 
which led to their 1992 divorce.  While the Board is 
sympathetic to the appellant, it is bound in rendering its 
decisions by the applicable statutes and regulations, 
including those relating to provision of DIC and death 
benefits to certain individuals.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. §§ 19.5, 20.101(a) (2006).  Those statutes 
and regulations require that in order to receive such 
benefits, the appellant had to be married to the veteran at 
the time of his death.  The appellant has neither argued nor 
submitted evidence showing that she was married to the 
veteran at the time of his death or that any exceptions to 
this rule apply here.

To the extent that the appellant may have intended to argue 
that the veteran caused their divorce on the basis of his 
misconduct that was a manifestation of his service-connected 
PTSD, the provision of 38 C.F.R. § 3.50, pertaining to a 
veteran's misconduct without the fault of the spouse, applies 
only when the veteran and spouse are separated, and it does 
not apply when a veteran and spouse are divorced, as in this 
case.  

The pertinent legal authority governing entitlement to VA DIC 
and death benefits for a surviving spouse is clear and 
specific, and the Board is bound by such authority.  As the 
appellant was not married to the veteran at the time of his 
death, she may not be recognized as his surviving spouse for 
the purpose of entitlement to DIC or death benefits, and her 
claim for recognition as the veteran's surviving spouse for 
purposes of entitlement to the certain VA benefits sought 
must therefore be denied.  Where, as here, the law, and not 
the evidence, is dispositive, the appeal must be denied as 
lacking entitlement under the law, or as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Board recognizes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (VCAA), is currently in effect.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  The Board finds, however, that the statute and the 
regulations are inapplicable in this case.  VA's General 
Counsel issued a decision, which found that under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Further, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004, 
69 Fed. Reg. 59989 (2004); see also Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  

In this case, the Board can identify no further development 
that would avail the appellant or aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Therefore, in a case such as 
this, there is no additional information or evidence that 
could be obtained to substantiate the claim, for the reasons 
stated above.  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA death benefits purposes is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


